DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

This office action is responsive to claims filed on February 28, 2019.
Claims 1-19 are cancelled.
Claims 20-34 are pending and being examined in this office action.

Claim Objections
Claim 20 is objected to because of the following informalities:  
The indentation of the two indicated limitations below appears to be incorrect.  Appropriate correction is required.

    PNG
    media_image1.png
    179
    472
    media_image1.png
    Greyscale

Fig. 1, Applicant’s Claims, Examiner annotated

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning device, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 20-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 8,590,279 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the U.S. Patent No. '279, recite a device for packaging products, comprising: 
a conveyor for moving individual or grouped products in a transport direction; 
a first transport drive for continuously moving a bottom, planar first sheet in said transport direction;
a positioning device for positioning said products in spaced-apart relation on the first sheet; 
a second transport drive for continuously moving an upper second sheet that is separate from the first sheet in said transport direction and into alignment substantially plane-parallel to said first sheet and spaced above said products;
a pre-shaping device for pre-shaping the second sheet before the second sheet contacts said spaced-apart products;
and a sealing device for sealing the first and second sheets together between said spaced-apart products, said sealing device having sealing ribs extending transversely to the transport direction and disposed between said spaced-apart products,
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 20, the specification does not describe, nor do the drawings illustrate, the positioning device.  Furthermore, Examiner is uncertain whether “the positioning device” refers to “the separation device,” as both seem to have similar functions as recited in the claim language of claims 20, 33, and 34.

Regarding claims 31 and 32, the specification does not describe, nor do the drawings illustrate, the folding device.
Claims 21-30, 33, and 34 are rejected as being dependent upon a rejected base claim.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the claim recites “a sealing device,” however this is a sealing device previously introduced in claim 20, from which claim 30 depends.  Therefore, the claim is rendered indefinite because it is unclear whether claim 30 is referring to the same sealing device of claim 20, or whether an additional sealing device is being introduced.    
Claims 31 and 32 are rejected as being dependent upon a rejected base claim.

	


Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 20, 30, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brembilla (US 5,044,145, herein Brembilla) in view of Mahaffy et al. (US 4,034,536, herein Mahaffy).

Regarding claims 20 and 30, Brembilla discloses a device for packaging products comprising:
a conveyor (2) (Fig. 1) for moving individual or grouped products (13a, 13b, 13c) (Fig. 4) in a transport direction (i.e. right to left, Fig. 1); 
a first transport drive (i.e. mechanism which feeds film from supply roll, 1, Fig. 1) for continuously moving a bottom, planar first sheet (9, Fig. 2) in said transport direction;
a positioning device (Col. 2, lines 18-24) for positioning said products in spaced-apart relation on the first sheet; 
a second transport drive (i.e. mechanism which feeds film from supply roll, 3, Fig. 1) for continuously moving an upper second sheet (6, Fig. 2) that is separate from the first sheet in said transport direction and into alignment substantially plane-parallel to said first sheet and spaced above said products (Fig. 2); and
and a sealing device (4; Col. 2, lines 24-29) for sealing the first and second sheets together between said spaced-apart products

Brembilla further discloses pre-heating the upper second sheet, spaced from the first sheet prior to contacting said products, before it arrives at the point of contact with the bottom first sheet



Mahaffy teaches a device for packaging products comprising:
an upper second sheet (64) (i.e. semi-rigid plastic film; heavy gauge plastic) pre-shaped to fit partially around said products and spaced from the first sheet (34) prior to contacting said products; and
a sealing device (seal member, 68) (Col. 5, lines 35-49) for sealing the first sheet (34) to the second sheet (64).

Mahaffy further teaches (Col. 5, lines 20-25) that the first sheet (34, Fig. 4) is moved along the intermittent-motion web conveyer (36, Fig. 4). Mahaffy also teaches (Col. 5 lines 50-54) that the turret (62, Fig. 4) is rotated with an intermittent indexing movement exactly synchronized with that of the web conveyer (36) (and first sheet, 34). Mahaffy further teaches (Col. 3, lines 54-60) wherein packaging operations (i.e. sealing) are performed during the dwell periods between indexes.
In particular, Mahaffy teaches (Col. 5, lines 35-49; Col. 8, lines 10-15) that during this dwell period the seal member is vertically reciprocated in order to effect a seal around the container.
Therefore, the first and second sheet have the same dwell (and active) period (or frequency). Accordingly, when the first and second sheet are in the dwell period, the 
Thus, Examiner interpreted Mahaffy as teaching the claimed limitation, synchronizing means for moving said sealing device at the same speed as said sheets while sealing said sheets together between said spaced-apart products. 

Finally, Mahaffy teaches a sealing device having sealing ribs extending transversely to the transport direction (as shown in an annotated Fig. 4, below), said sealing ribs being disposed between said products to form a seal between said spaced apart products.

    PNG
    media_image2.png
    317
    561
    media_image2.png
    Greyscale

Fig. 4, Mahaffy, annotated

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the step of pre-shaping the upper second sheet, since it is old and well known in the packaging art to form packaging films so as to improve structural integrity of the package, thereby better accommodating and protecting the product therein (i.e. products having a height, and/or sharp edges.)

Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sealing device so as to move at the same speed as the first and second sheets, and have sealing ribs extending transversely to the transport direction, said sealing ribs being disposed between said products to form a seal between said spaced apart products. Doing so would provide an efficient and effective contact means for applying sufficient heat to seal the periphery of the packaging, thereby improving product freshness and quality delivered to a consumer.

Regarding claim 33, Brembilla in view of Mahaffy teaches a separation device (Col. 2, lines 18-24, Brembilla) to separate the individual or grouped products into arrays.

Regarding claim 34, Brembilla in view of Mahaffy teaches a separation device (Col. 2, lines 18-24, Brembilla) for spacing the individual or grouped products on the conveyor a pre-defined distance apart.


Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brembilla in view of Mahaffy further in view of R.C. Bergstrom (US 3,481,100, herein Bergstrom).
Regarding claims 27 and 28, Brembilla in view of Mahaffy teaches all of the elements of the claimed invention, but does not expressly disclose wherein the sealing device uses ultrasonic sealing to seal the first and second sheets.

Bergstrom teaches (Col. 4, line 67-Col. 5 line 6) an ultrasonic sealing device (82) to seal a package having first and second sheets.

Ultrasonic sealing devices are old and well-known in the art of packaging. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time applicant's invention was made, to have modified the sealing device as taught by Brembilla in view of Mahaffy, by incorporating an ultrasonic sealing device as taught by Bergstrom. Doing so would provide a high quality seal without relying on adhesives.


Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brembilla in view of Mahaffy further in view of Sperry et al. (US 2004/0112011 A1, herein Sperry).

Regarding claim 29, Brembilla in view of Mahaffy teaches a severing station (5, Fig. 1; Col. 2, lines 24-29; lines 56-61, Brembilla.)
However, Brembilla is silent regarding a scoring or perforating device for scoring or perforating the sealed sheets between the individual or grouped products.
Sperry teaches weakening (via line of weakness, 54, Fig. 1) the sealed areas (i.e. the junctures between bags, as shown in Fig. 1) between the products (22, Fig. 1; alt. 26 and 28, Fig. 2) such that the packaged products stay attached to each other, but can be easily separated (i.e. line of weakness formed by perforations, laser scoring, or the like; Sperry, [0044]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time applicant's invention was made, to have modified the rolling cutter drum (182) (Fig. 4) as taught by Brembilla in view of Mahaffy, by incorporating the means to weaken the sealed areas (i.e. via perforations, laser scoring, etc. [0044]), as taught by Sperry. Doing so would provide a means to create a line of weakness between packages, so as to keep the products attached to one another until desired to separate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005.  The examiner can normally be reached on Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
January 5, 2021